219 F.2d 438
Marilyn H. MEADORS, Appellant,v.UNITED STATES of America, Appellee.
No. 12218.
United States Court of Appeals, Sixth Circuit.
February 19, 1955.

Ben L. Kessinger, Jr., Lexington, Ky., Alton S. Payne, Winchester, Ky., for appellant.
Edwin R. Denney, Kit C. Elswick and John M. Kelly, Lexington, Ky., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause comes before us on appeal by the widow of a deceased veteran from the dismissal by the United States District Court of her action brought to recover under a National Service Life Insurance Certificate issued to her husband in which she was designated the principal beneficiary.


2
The district court found upon substantial evidence that, in two applications for reinstatement of the veteran's National Service insurance policy [one made on November 8, 1946, and the other made on February 17, 1947], the insured falsely and fraudulently, for the purpose of deceiving the Veterans' Administration when he had been under treatment by physicians and had undergone two operations, represented that he had not been ill, had contracted no disease, and had not consulted a physican, surgeon, or other practitioner, for medical advice or treatment, at home, hospital, or elsewhere, in regard to his health since the lapse of his insurance.


3
In view of its findings of fact, the district court concluded as a matter of law that the action must be dismissed; and so ordered. Among other cases, Judge Ford cited as compelling his conclusion the following authorities: Danaher v. United States, 8 Cir., 184 F.2d 673, 675, 676; Raives v. Raives, 2 Cir., 54 F.2d 267; Pence v. United States, 316 U.S. 332, 338, 62 S.Ct. 1080, 86 L.Ed. 1510; Mutual Life Insurance Co. of New York v. Hilton-Green, 241 U.S. 613, 622, 36 S.Ct. 676, 60 L.Ed. 1202; Great Northern Life Insurance Co. v. Vince, 6 Cir., 118 F.2d 232, certiorari denied 314 U.S. 637, 62 S.Ct. 71, 86 L.Ed. 511.


4
The findings of fact of the United States District Court being supported by substantial evidence and not clearly erroneous, and the conclusions of law drawn therefrom being soundly based, the judgment of the district court, 118 F.Supp. 277, is affirmed.


5
It is so ordered.